
	
		II
		111th CONGRESS
		1st Session
		S. 1296
		IN THE SENATE OF THE UNITED STATES
		
			June 18, 2009
			Mr. Pryor introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To increase the number of non-dual status technicians
		  employable by the National Guards.
	
	
		1.Increase in number of
			 non-dual status technicians employable by the National Guard
			(a)Fiscal year
			 2009 limitation on Army National Guard of the United States
			 techniciansSection 414(a)(1)(A) of the Duncan Hunter National
			 Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 112 Stat.
			 4429) is amended by striking 1,600 and inserting
			 3,200.
			(b)Permanent
			 limitation on National Guard techniciansSection 10217(c)(2) of
			 title 10, United States Code, is amended by striking 1,950 and
			 inserting 3,550.
			
